780 N.W.2d 841 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Charles V. FACKELMAN, Defendant-Appellant.
Docket No. 139856. COA No. 284512.
Supreme Court of Michigan.
April 30, 2010.

Order
On order of the Court, the application for leave to appeal the August 27, 2009 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether the content of the psychiatric evaluation report of Dr. Shahid as referenced by expert witnesses at trial was testimonial in nature, within the rule of Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004); (2) whether the introduction of Dr. Shahid's opinion regarding the defendant's mental state constituted impermissible hearsay; and (3) if the answer to either question (1) or (2) is in the affirmative, whether either error was harmless.
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.